Citation Nr: 1315553	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  09-29 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bruised kidney.

3.  Entitlement to service connection for pneumonitis, to include as a result of exposure to mustard gas and/or CS (O-Chlorobenzalononitrile) tear gas.

(The issue of entitlement to a waiver of recovery of an overpayment created during the period from March 1, 2001 to May 31, 2008, to include the validity of the debt is addressed in a separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1968 to September 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied service connection for a back disability, bruised kidney, and pneumonitis.  

The Board notes that while the RO previously denied service connection for pneumonitis and bronchial asthma in a September 1981 rating decision, the RO considered a July 2003 informal claim for pneumonitis due to exposure to mustard gas and/or CS tear gas as a new claim for service connection.  The RO denied service connection for pneumonitis on the merits in April 2004 and further clarified in a December 2004 statement of the case that it was considering the claim for pneumonitis de novo.  Because the RO has accepted the July 2003 claim for pneumonitis as a new claim for service connection, the Board accepts jurisdiction over the claim, de novo, and finds no prejudice to the Veteran in doing so.  Service connection for bronchial asthma was not claimed by the Veteran and was not considered by the RO at any time during the course of the appeal and, accordingly, the Board finds that it is not a subject of the current appeal.  

The Veteran testified at a Board videoconference hearing in February 2013.  The hearing transcript is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not have chronic low back symptoms in service or continuous low back symptoms since service separation.

2.  Arthritis of the lumbar spine did not manifest in service or to a compensable degree within one year of service separation.

3.  A currently diagnosed low back disability is not related to service.  

4.  The Veteran did not exhibit symptoms or a disability related to a kidney disorder in service.

5.  A currently diagnosed kidney disorder is not etiologically related to service. 

6.  The Veteran was treated for an acute episode of pneumonitis in service which resolved.

7.  The Veteran does not have currently diagnosed pneumonitis. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2012). 

2.  The criteria for service connection for a bruised kidney are not met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

3.  The criteria for service connection for pneumonitis are not met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Id.

In July 2003 and November 2003 letters, the RO provided preadjudicatory notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  

VA did not provide the Veteran with VCAA notice of the type of specific evidence necessary to establish a disability rating or effective date prior to the initial rating decision.  However, as the Board concludes below that the preponderance of the evidence is against the claims for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  There is no indication that such notice deficiency reasonably affects the outcome of this case.  Thus, the Board finds that the failure is harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, VA and private treatment records, a VA examination, and lay statements and testimony.  During the February 2013 videoconference hearing, to assist the Veteran, the undersigned asked questions to help identify the approximate date of reported in-service injuries, any current treatment for the claimed disabilities, and asked whether current treatment providers made any statements linking the claimed disabilities to service.  These actions fulfilled the duties under 38 C.F.R. § 3.103 (2012).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran indicated that his treating physicians did not provide any opinions with regard to his claimed back, kidney, and respiratory disorders, and that with regard to his pneumonitis, that if anything was put in writing, it was just what the Veteran had made a statement of.  Thus, the Board finds that the Veteran has not identified additional, relevant evidence such as a nexus opinion to be obtained, and updated private treatment reports have already been submitted by the Veteran in support of his hearing testimony.  

The Veteran was afforded a VA examination to address service connection for pneumonitis in April 2008.  38 C.F.R. § 3.159(c)(4) (2012).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained is adequate it was predicated on a comprehensive examination of the Veteran.  The VA examiner did not provide a medical opinion with regard to claimed pneumonitis; however, the as the VA examiner ultimately found that the Veteran did not have a current diagnosis of pneumonitis, the Board finds that a medical opinion is not required.  For these reasons, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion has been met.  38 C.F.R. § 3.159(c)(4).

It does not appear that the RO attempted to verify the Veteran's claimed mustard gas exposure through official sources, however, VA is only required to request evidence of full-body exposure to mustard gas if a veteran alleges exposure and (a) claims service connection for a disability listed in 38 C.F.R. § 3.316(a) or (b) submits medical or scientific evidence showing a causal relationship between a disease not listed in 38 C.F.R. § 3.316(a) and exposure.  See M21-1MR, Part IV, Subpart ii, 1.F.22.b.  Because the weight of the evidence does not establish a current diagnosis of pneumonitis, and because claimed pneumonitis is not a presumptive condition listed under 38 C.F.R. § 3.316(a) based on chronic effects of exposure to mustard gas or Lewisite, the Board finds that there is no reasonable possibility that verification of the claimed exposure could aid in substantiating the claim for service connection.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The Veteran has not been afforded a VA medical examination with respect to service connection for a low back or kidney disability; however, the Board finds that a VA examination is not necessary in order to decide these issues.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Because the weight of the evidence demonstrates that the Veteran had no in-service injury, symptoms, or disease related to a low back or kidney disability, because the Veteran has not been credible in identifying an injury to the back and kidney in service or disability shortly after separation from service, and the weight of the evidence does not indicate that the Veteran's currently diagnosed disabilities may be associated with service, there is no duty to provide a VA medical examination.  Absent evidence of an in-service event, injury, or disease to which a competent medical opinion could relate the claimed disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection.  See 38 U.S.C.A. § 5103A (a)(2) (West 2002); 
38 C.F.R. § 3.159(d).

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, or even symptoms, referral of this case to obtain an examination and/or an opinion as to the etiology of a claimed low back or kidney disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the aforementioned disabilities and service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  

The record shows that the Veteran has been in receipt of Social Security Administration (SSA) benefits effective since 1987.  SSA medical records have not been associated with the record; however, the Board finds that a remand for SSA records would not aid in substantiating the Veteran's claims.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  A current diagnosis for a back disability and kidney condition has already been established by current medical evidence of record, and because SSA benefits were granted over a decade prior to the Veteran's July 2003 claim for service connection, associated medical evidence would not aid in establishing a current diagnosis of pneumonitis.  Absent a current diagnosis of pneumonitis, there is no reasonably possibility that old SSA records would aid in substantiating the claim for service connection.  Additionally, the Board has found that the Veteran is not credible in identifying an in-service injury to the back or kidney.  Thus, even assuming for the sake of argument that SSA records include a statement which purport to relate such disabilities to service, because the Veteran did not sustain an in-service injury to the back or kidney, such additional medical evidence or opinion could not be relevant.  For these reasons, the Board finds that there is no reasonable possibility that SSA records could aid in substantiating the claims for service connection.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits").  The Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims, and to respond to VA notices.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) applies to the claim for service connection for a low back disability.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that the Veteran does not have currently diagnosed arthritis of the lumbar spine.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  The remaining disabilities at issue (a bruised kidney and pneumonitis) are not chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker, supra.

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

38 C.F.R. § 3.316 (a) provides, with respect to claims based on the chronic effects of exposure to mustard gas and Lewisite, that exposure to the specified vesicant agents during active military service under the circumstances described below, together with the subsequent development of any of the indicated conditions, is sufficient to establish service connection for that condition:  

(1) Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin.  

(2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease. 

(3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia. 

Service connection will not be established under this section if the claimed condition is due to a veteran's own willful misconduct, or if there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition.  38 C.F.R. § 3.316 (b) (2012).  For claims involving exposure to mustard gas, a veteran must provide evidence of in-service exposure and a diagnosis of current disability, but is relieved of the burden of providing medical evidence of a nexus between the current disability and his in-service exposure.  Rather, that nexus is presumed if the other conditions are met, subject to the regulatory exceptions in 38 C.F.R. § 3.316(b). See 38 C.F.R. § 3.316; Pearlman v. West, 11 Vet. App. 443, 446 (1998).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

At the outset, it is noted that the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate. 

A Low Back Disability and Bruised Kidney 

After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that the weight of the evidence does not establish that a currently diagnosed low back disability or kidney disorder is related to service.  

The Veteran has currently diagnosed disabilities of the lumbar spine and kidneys.  A January 2013 private MRI shows that the Veteran has currently diagnosed degenerative changes in the lumbar spine, intervertebral disc bulge with superimposed left foraminal disc protrusion at L5-S1, and mild right and moderate to severe neural foraminal narrowing.  Two left renal cysts were also seen on MRI with no suspicious features identified.  During a January 2013 Board hearing, the Veteran also testified that he had blood in his urine and that he was anemic.  

The Veteran contends that a current back disability and kidney disorder is related to an incident in service where his commander, Sergeant  E., threw a steel helmet or pot at him from the back of a pick-up truck while he was in physical training.  In a July 2003 and statement and during an April 2006 DRO hearing, the Veteran reported that Sergeant E. threw a steel helmet at him in service, hitting him in the back.  He reported that this caused him to flip in the air and that the wind was knocked out of him.  In January 2004, the Veteran reported that after the injury in service, he was treated for "gastrointestinal disease" the next day because he had "blood in his urine."  In a September 2012 statement, the Veteran reported that the steel helmet hit him in the kidney, bruising the kidney, and that this was the Army doctor's diagnosis.  

During the February 2013 Board hearing, the Veteran testified that Sergeant E. threw a steel pot at him, that it hit him in the back, knocking him over onto his back.  The Veteran testified that he was seen in sick call after this incident, and that he returned several times for his back condition.  He reported that he did not have a diagnosed back disability at that time, but had a large bruise present, and that he was put on profile with no physical training for a while.  He reported that he continued to seek treatment for his back after service.  The Veteran testified that after the alleged injury in service, they found blood in his urine.  The Veteran reported that he found out that his kidney was bruised one month after he got out of service, and he indicated that the hospital he was treated at no longer exists.  He reported that doctor's found blood in his urine at this time, told him that he had a bruised kidney, and asked him of any accident or injury that could have caused the bruise.  The Veteran reported that he was currently anemic, had blood in his urine, and that he had cysts present on the right kidney, the one which was bruised.

The Board finds that the Veteran did not exhibit chronic symptoms related to the lumbar spine in service, or continuous symptoms post-service.  Additionally, he did not exhibit any symptoms related to a kidney disorder in service.  Service treatment records do not reflect any treatment, diagnoses, or complaints referable to the back or the kidneys at any time in service.  A July 1968 Medical Board discharge examination does not describe any treatment, diagnoses, or complaints to the back.  The Veteran denied having blood in the urine in a report of medical history completed at this time and placed a question mark next to an inquiry regarding back trouble.  Based on the absence of complaints for any specific injury to the back or disability in service, the Board finds that lumbar spine symptoms were not chronic in service, nor were back complaints shown to be continuous since service separation.  Similarly, the Board finds that symptoms related to a kidney disorder were not present in service. 

While the Veteran has reported having treatment for the back on more than one occasion in service, as well as being assessed with blood in the urine and a bruised kidney in service according to a September 2012 statement, or post-service according to his February 2013 Board hearing testimony, the Board finds that the Veteran's reports as to the in-service injury and treatment are not credible.  In that regard, service treatment records do not reflect any complaints related to the kidney or lumbar spine in service.  Service treatment records appear complete and show that the Veteran sought treatment for numerous other physical complaints unrelated to the back or kidney during his six months in service, during which time he did not complain of back pain or kidney symptoms.  See Kahana v. Shinseki, No. 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  Additionally, there was no indication of any chronic back problems at the time of a July 1968 separation examination, and the Veteran denied having blood in his urine on a report of medical history.  The Board finds that service treatment records which show that the Veteran did not have any complaints relating to a kidney disorder or a back injury or disability in service are highly probative.  Thus, while the Veteran is competent to report an injury to the back and kidney in service; the Board finds, based on the absence of treatment or complaints in service, along with discrepancies in the history of treatment reported by the Veteran with objective evidence of record, that his more recent statements made for compensation purposes are not credible. 

The evidence of record shows that the Veteran sustained two post-service work-related injuries to the lumbar spine and he was assessed with mycohematuria post-service after a 1979 spider bite and with hematuria due to a 1995 motor vehicle accident.  The Board finds that the Veteran's failure to mention significant post-service injuries to the lumbar spine and post-service diagnoses of hematuria further weigh against the Veteran's credibility.  

The earliest post-service evidence of a chronic back disability was in 1985, 17 years after the Veteran's separation from service.  Arthritis did not manifest within one year of service separation.  The evidence of record shows that the Veteran had the initial onset of back pain in January 1985 after a work-related injury to the lumbar spine.  In a December 1986 statement the Veteran reported that he was unable to work since an accident on January 1985 due to pain in the lower back and both legs.  An April 1987 VA examination shows that the Veteran was employed at Diesel Electronics but had not worked since a January 1985 back injury.   He reported that he had a ruptured disk due to the post-service back injury.  In a December 1986 application for compensation and pension, the Veteran also identified having herniated discs in the lower back beginning in January 1985, indicated that he was working as a truck driver when this injury occurred, and identified back treatment since January 1985.  The Veteran was awarded NSC pension in April 1987, based on the post-service, on-the-job back injury. 

The record shows that the Veteran reinjured his lumbar spine in 1999.  An October 1999 MRI reported noted a history of a motor vehicle accident.  The Veteran was diagnosed with multilevel mild degenerative disc disease with desiccation.  VA treatment records dated in September 2007 show that the Veteran had degeneration of the lumbar spine or lumbosacral intervertebral disc syndrome due to an on-the-job injury with reinjury in 1999 with herniated discs.  The Veteran was followed by workman's compensation for the on-the-job injury.  During an April 2008 VA examination, the Veteran reported that he worked at Diesel Electronics until 1999 and that he left that job because of an accident that injured his back.  

The earliest post-service findings related to the kidneys were evidence of mycohematuria in 1979 due to a spider bite.  Private hospital records show that the Veteran was bitten by a brown recluse spider in May 1979, that he had a chronic left thigh abscess and ulcer due to the spider bite, and that he was admitted for treatment of the wound.  The Veteran's final diagnoses was chronic left leg ulcer secondary to brown recluse spider bite with secondary infection; anemia, most likely secondary to chronic blood loss from leg wound; and idiopathic mycohematuria.  The Veteran did not have a chronic kidney disorder diagnosed in relation to the idiopathic mycohematuria in 1979.  VA and private treatment records reflect no further findings related to the kidneys or to hematuria until 1998.  VA treatment records dated in March 1998 and April 1998 show that the Veteran was found to have microscopic hematuria and anemia, and he reported having intermittent gross hematuria since a motor vehicle accident which occurred three years prior, in 1995.  A May 1998 intravenous urogram shows that the Veteran appeared to have a catheter in the urinary bladder.  He had normal renal collecting systems bilaterally and questionable prostatic hypertrophy.  Two left renal cysts were identified on January 2013 MRI with no suspicious features identified.  

The Board finds that the Veteran has not credibly identified an injury to the back or kidney in service, he has not credibly identified the presence of a chronic back disability in service or continuous symptoms post-service, nor has he credibly identified treatment for a kidney disorder, claimed as a bruised kidney, shortly after service separation.  Based on inconsistencies in the Veteran's reports as to in-service and post-service treatment for his claimed disabilities and the many discrepancies shown in Veteran's reports with regard to the onset of his disabilities with objective findings shown by medical evidence of record, the Board finds that the Veteran has not provided credible lay evidence in this case and finds that his statements are of no probative value.  

The competent, credible, and probative evidence of record shows that the Veteran had no back complaints in service, and instead had the onset of a chronic back disability in January 1985 after a post-service work-related injury, and the Veteran reinjured his lumbar spine in 1999 due to a second work-related injury.  The competent, credible, and probative evidence of record shows that the Veteran had no injury to the kidney or related complaints of hematuria in service.  Instead, he had findings of idiopathic mycohematuria post-service in 1979 when he was treated for a spider bite with no chronic kidney disease indicated at that time, and he was assessed with microscopic hematuria and anemia in 1998 with gross hematuria noted after a 1995 motor vehicle accident.  While the Veteran has currently diagnosed renal cysts, identified in 2013, medical evidence of record does not indicate a nexus between currently diagnosed renal cysts and service.  

For these reasons, the Board finds that the weight of competent, credible, and probative evidence of record shows that a low back disability was not incurred in service and the weight of competent, credible, and probative evidence of record shows that a bruised kidney was not incurred in service.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claims.


Pneumonitis

After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that the weight of the evidence does not establish that the Veteran has currently diagnosed pneumonitis.

The Veteran contends he has chronic pneumonitis related to mustard or tear gas exposure in service.  In various lay statements and during his Board hearing, the Veteran reported that during training, he was put through a "(CNS) mustard gas or tear gas building" where he and fellow soldiers were told to remove their masks and yell out their name, rank, and serial number.  He indicated that he passed out during this incident and was later hospitalized.  In a July 2003 statement, the Veteran indicated that he was allergic to the gas and it had caused his lungs to fill with fluid.  He indicated that he was prescribed an inhaler which he had an allergic reaction to, and indicated that he was taken to the emergency room due to high blood pressure.  He reported that one doctor told him that his lungs would be permanently damaged from the gas, and that he had "chronic pneumonitis."  In August 2009 and September 2012 statements, the Veteran reported that the gas exposure had seared his lungs, and that he was told in service that he would have chronic pneumonitis for the rest of his life.  The Veteran provided further testimony in this regard during an April 2006 DRO hearing and February 2013 Board hearing, indicating that he had an allergic reaction to the gas and that he still had chronic pneumonitis for which he was treated.

As claimed pneumonitis is not included in the indicated diseases associated the chronic effects of exposure to mustard gas exposure under 38 C.F.R. § 3.316 (a), the Board finds that presumptive service connection is not warranted.  Even though presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994). 

While the Veteran is competent to describe a history of onset for pneumonitis and continuing treatment for such, the Board finds that he is not credible in his reports.  Service treatment records show that the Veteran was treated for acute pneumonitis in March 1968 due to infection, organism unknown.  The March 1968 report made no mention of any gas exposure leading up to the diagnosis of pneumonitis.  In a July 1968 clinical report, the Veteran reported that he was treated for acute pneumonitis one month prior; however, service treatment records dated one month prior in June 1968 show that the Veteran presented with symptoms compatible with bronchitis, and he was later diagnosed with bronchial asthma after further evaluation.  Service treatment records do not reflect a diagnosis of pneumonitis in June 1968.  Chest x-rays taken in June 1968 were within normal limits.  Bronchial asthma was confirmed by pulmonary function testing, and the Veteran was put on profile with "no gas chamber" due to asthma.  While the Veteran was given a provisional diagnosis of probable pneumonitis in July 1968 based on his inaccurately reported history, chest x-rays showed no obvious pathology and a consultation report completed three days later reflects a diagnosis of bronchial asthma, and not pneumonitis.  

Clinical consultations dated in June 1968 and July 1968 show that the Veteran reported having mild bronchial asthma prior to service requiring no therapy.  Asthma was aggravated by wool, dust, and strenuous physical effort.  Since active duty, the Veteran had some exacerbations of symptoms associated with training in the dust.  Medical Board proceedings dated in March 1968 show that the Veteran had diagnosed bronchial asthma since the age of two, and that bronchial asthma preexisted and was not aggravated by active duty.  The Veteran was eventually separated due to bronchial asthma and obsessive-compulsive personality pattern.  A July 1968 Medical Board discharge reflects mild bronchial asthma, but does not indicate pneumonitis.  

Service treatment records show that the Veteran was diagnosed with "acute pneumonitis" in March 1968 due to infection.  While he was later assessed with probable pneumonitis July 1968, further evaluation revealed an exacerbation of bronchial asthma, and a second diagnosis of pneumonitis was not confirmed.  Pneumonitis was not shown at the time of the Veteran's separation from service.  Thus, the Board finds that pneumonitis diagnosed in March 1968 was acute and resolved without residuals shown in service.  The Board finds that the Veteran has not been credible in describing the onset of pneumonitis in service.  

While the Veteran reported that he had the onset of pneumonitis after being exposed to mustard gas or tear gas, this was not indicated in service treatment records and instead, it appears that pneumonitis was due to infection, due to an unknown organism.  While service treatment records show that the Veteran reported a history of pneumonitis occurring one month prior in July 1968, a review of service treatment records as discussed above shows that the Veteran was not treated for pneumonitis in June 1968 and was instead evaluated for bronchial asthma.  Additionally, the Board finds it probative, that in an August 1981 statement, made in conjunction with a prior claim for service connection, the Veteran reported having chronic pneumonitis due to an overdose of Isopruil in service.  In a January 1986 statement, also associated with a prior claim for service connection, the Veteran reported that after receiving medication for an allergy, he had an allergic reaction to the medicine which caused "chronic pneumonitis."  The Veteran made no mention of tear or mustard gas exposure in the August 1981 and January 1986 statements when he identified the cause of the onset of pneumonitis.  The Board finds, based in the inconsistent histories provided by the Veteran with regard to the onset of pneumonitis, and the discrepancies between the Veteran's reported histories and objective findings provided by service treatment records, that the Veteran's lay statements are not credible and are of no probative value in this case. 

The Veteran has reported having a history of chronic pneumonitis in various statements and during the course of his medical treatment since 1981.  The Board finds that the Veteran has not been credible in his reports of having pneumonitis since service, or presently.   VA and private treatment records do not reflect a diagnosis of pneumonitis post-service despite the Veteran's lay assertions of treatment for such, nor is the Veteran shown to have currently diagnosed pneumonitis.  While the Veteran identified treatment for chronic pneumonitis in 1975, the private treatment records identified by the Veteran show that he was treated for influenza, and not pneumonitis in 1975.  Pulmonary function testing completed during an April 1987 VA examination showed some restriction of lung volume; chest x-rays revealed no active disease or abnormality; however, there was no evidence of asthma or pneumonitis at that time.  For these reasons, the Board finds that the Veteran is not credible in reporting a history of treatment or diagnosis of pneumonitis.  

The Board notes that in a May 2006 statement, the Veteran's brother indicated that the Veteran had an allergy to wool and dust as a child, but had no health problems.  He stated that the Veteran never had asthma or lung disease when he was young and was able to actively participate in sports.  The Board finds that the Veteran's brother is not credible in reporting that the Veteran did not have asthma pre-service as his statement is in direct conflict with statements provided by the Veteran in service treatment records dated in 1968.  The Board finds that the probative value of statements rendered in service for treatment purposes outweighs the probative value of the more recent statement provided for compensation purposes.  Additionally, because the May 2006 statement does not address whether the Veteran has currently diagnosed pneumonitis, the Board finds that it is of little probative value in this case. 

The competent, credible, and probative evidence of record shows that the Veteran does not have a current diagnosis of pneumonitis.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  
See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the instant case, there is no current medical evidence of pneumonitis.  The Veteran was afforded a VA respiratory examination in April 2008.  The Veteran was interviewed and described a history of breathing problems in service and post-service.  The Veteran also described his current treatment.  VA treatment records were reviewed.  The Veteran was examined.  The Veteran was noted to have a history of chronic bronchitis and had frequent dyspnea.  A CT of the chest was negative.  The Veteran had restrictive pulmonary function test secondary to obesity and dyspnea secondary to obesity and anemia.  Based on examination and review of the records, the VA examiner stated that there was no evidence that the Veteran had chronic pneumonitis.  A diagnosed restrictive defect not otherwise shown to be related to service.  The Board finds that the April 208 VA examiner's assessment, that the Veteran did not have chronic pneumonitis, is probative as it was based on a comprehensive respiratory examination of the Veteran which included pulmonary function testing, a CT of the chest, and a review of the medical record.   Accordingly, the Board finds that the Veteran does not have chronic pneumonitis and the Veteran has not provided credible evidence identifying a history of chronic pneumonitis or a current diagnosis of such.   

For these reasons, the Board finds that the weight of competent, credible, and probative evidence of record shows that the Veteran does not have currently diagnosed pneumonitis and service connection is not warranted.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for a back disability is denied.

Service connection for a bruised kidney is denied.

Service connection for pneumonitis is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


